                                                                                                      FILED
                                                                                             2020 Jan-31 AM 11:41
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

    JOHNNIE LEE KING,                            )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No.: 2:18-cv-2049-JEO
                                                 )
    ANDREW SAUL, Commissioner of                 )
    Social Security,                             )
                                                 )
         Defendant.                              )


                              MEMORANDUM OPINION

         Plaintiff Johnnie Lee King appeals from the decision of the Commissioner of

the Social Security Administration (the “Commissioner”) denying his application

for disability insurance benefits (“DIB”) under Title XVI of the Social Security Act.

(“the Act”). (Doc. 1).1 The case has been assigned to the undersigned United States

Magistrate Judge pursuant to this court’s general order of reference. The parties

have consented to the jurisdiction of this court for disposition of the matter. See 28

U.S.C. § 636(c), Fed. R. Civ. P. 73(a). (Doc. 11). King timely pursued and

exhausted his administrative remedies, and the Commissioner’s decision is ripe for




1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
review pursuant to 42 U.S.C. § 405(g). For the reasons discussed below, the court

concludes that the Commissioner’s decision is due to be affirmed.

I.     PROCEDURAL HISTORY

       King was fifty-eight years old on the alleged disability onset date. (R. 18,

140).2 He has a high school education and past work experience as a cement truck

driver and a dump truck driver. (R. 18, 179). King alleges that he became disabled

on July 24, 2015, due to diabetes. (R. 178).

       After the Social Security Administration (“SSA”) denied his claims initially,

(R. 88-92), King requested a hearing before an Administrative Law Judge (“ALJ”).

(R. 93-94). A hearing was held on November 16, 2017, in Birmingham, Alabama.

(R. 51-74). Following the hearing, the ALJ denied his claim. (R. 10-20). King

appealed the decision to the Appeals Council (“AC”). (R. 12-17). After reviewing

the record,3 the AC declined to further review the ALJ’s decision. (R. 1-4). That

decision became the final decision of the Commissioner. See Frye v. Massanari,

209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge v. Apfel, 150 F.3d 1320,

1322 (11th Cir. 1998)).




2
  References herein to “R. __” are to the administrative record found at Docs. 10-1 through 10-14
in the court’s record.
3
  The AC did not consider the new evidence submitted by King. (R. 2). King does not challenge
this lack of consideration.
                                               2
      On December 12, 2018, King initiated this action, proceeding pro se, by filing

a General Complaint Form for Pro Se Litigants. (Doc. 1). In his complaint, King

states the following under the “Statement of Claim” section:

      All records are not shown. Just the one to den[y] me
      Cooper Gree[n] – insulin
      Back – two broken ribs
      Depression – never spoke of

      Dr. Samuel M. Ruben, my primary care [doctor,] his statement was
      consider[ed] untrue, because of a nurse.

(Doc. 1 at 3). After the Commissioner answered, (doc. 10), the Clerk of Court

entered a briefing letter on July 24, 2019, (doc. 12). In accordance with that briefing

letter, the Commissioner filed a brief in support of the decision, (doc. 13), but no

brief was filed by Plaintiff. However, because there was no indication on the docket

sheet that the briefing letter was mailed to Plaintiff, the court reset the deadlines and

gave Plaintiff additional time to file his initial brief and reply brief. (Doc. 14). The

order detailing the new briefing deadlines was mailed to King on October 18, 2019,

at the address he provided the court, and was not returned as undeliverable. (See

docket sheet).    King did not file a brief in support of his complaint. (Id.).

Furthermore, King did not reply to the brief filed by the Commissioner in support of

the decision denying King’s claim. All deadlines for submitting briefs have passed,

and this matter is ripe for adjudication.




                                            3
II.   STATUTORY AND REGULATORY FRAMEWORK

      To establish his eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). The Social Security Administration employs a five-step sequential

analysis to determine an individual’s eligibility for disability benefits. 20 C.F.R. §

404.1520(a).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). “Under the first step, the

claimant has the burden to show that she is not currently engaged in substantial

gainful activity.” Reynolds-Buckley v. Comm’r of Soc. Sec., 457 F. App’x 862, 863

(11th Cir. 2012). 4 If the claimant is engaged in substantial gainful activity, the

Commissioner will determine the claimant is not disabled.                  20 C.F.R. §

404.1520(a)(4)(i) and (b). At the first step, the ALJ determined King has not

engaged in substantial gainful activity since July 24, 2015. (R. 12).




4
  Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered binding
precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
                                            4
          If a claimant is not engaged in substantial gainful activity, the Commissioner

must next determine whether the claimant suffers from a severe physical or mental

impairment or combination of impairments that has lasted or is expected to last for

a continuous period of at least twelve months. 20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii). An impairment “results from anatomical, physiological, or

psychological abnormalities which can be shown by medically acceptable clinical

and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Furthermore, it “must

be established by medical evidence consisting of signs, symptoms, and laboratory

findings, not only by [the claimant’s] statement of symptoms.” Id. An impairment

is severe if it “significantly limits [the claimant’s] physical or mental ability to do

basic work activities . . . .” 20 C.F.R. § 404.1520(c).5 “[A]n impairment can be

considered as not severe only if it is a slight abnormality which has such a minimal

effect on the individual that it would not be expected to interfere with the

individual’s ability to work, irrespective of age, education, or work experience.”

Brady v. Heckler, 724 F.2d 914, 920 (11th Cir. 1984); see also 20 C.F.R. § 404.1521.



5
    Basic work activities include:

          (1) [p]hysical functions such as walking, standing, sitting, lifting, pushing, pulling,
          reaching, carrying, or handling; (2) [c]apacities for seeking, hearing, and speaking;
          (3) [u]nderstanding, carrying out, and remembering simple instructions; (4) [u]se
          of judgment; (5) [r]esponding appropriately to supervision, co-workers and usual
          work situations; and (6) [d]ealing with changes in a routine work setting.

20 C.F.R. § 404.1521(b).
                                                    5
A claimant may be found disabled based on a combination of impairments, even

though none of her individual impairments alone is disabling. 20 C.F.R. § 404.1523.

The claimant bears the burden of providing medical evidence demonstrating an

impairment and its severity. Id. at § 404.1512(a). If the claimant does not have a

severe impairment or combination of impairments, the Commissioner will determine

the claimant is not disabled. Id. at § 404.1520(a)(4)(ii) and (c).

      At the second step, the ALJ determined King has the following severe

impairments: diabetes mellitus. (R. 12). The ALJ specifically excluded the following

medically determinable impairments because she found that King does not

experience any significant, persistent limitation as a result of these conditions:

hypertension; hyperlipidemia; and gastroesophageal reflux disease (GERD). (R. 12-

13). She also concluded that King’s medically determinable mental impairments of

adjustment disorder and marijuana use not cause more than minimal limitation in his

ability to perform basic mental work activities and, therefore, considered them non-

severe. (R. 13-15).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment meets or equals one of

the “Listings” found in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §

404.1520(a)(4)(iii); see also id. at § 404.1525-26. The claimant bears the burden of

proving her impairment meets or equals one of the Listings. Reynolds-Buckley, 457


                                           6
F. App’x at 863. If the claimant’s impairment meets or equals one of the Listings,

the Commissioner will determine the claimant is disabled.              20 C.F.R §

404.1520(a)(4)(iii) and (d). At the third step, the ALJ determined King did not have

an impairment or combination of impairments that meet or medically equal the

severity of one of the Listings. (R. 15).

      If the claimant’s impairment does not meet or equal one of the Listings, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”)

before proceeding to the fourth step. 20 C.F.R. § 404.1520(e); see also id. at §

404.1545. A claimant’s RFC is the most he can do despite his impairment. See id.

at § 404.1545(a)(1). At the fourth step, the Commissioner will compare the

assessment of the claimant’s RFC with the physical and mental demands of the

claimant’s past relevant work. Id. at §§ 404.1520(a)(4)(iv) and (e), 404.1560(b).

“Past relevant work is work that [the claimant] [has] done within the past 15 years,

that was substantial gainful activity, and that lasted long enough for [the claimant]

to learn to do it.” Id. § 404.1560(b)(1). The claimant bears the burden of proving

that her impairment prevents her from performing her past relevant work. Reynolds-

Buckley, 457 F. App’x at 863. If the claimant is capable of performing his past

relevant work, the Commissioner will determine the claimant is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(iv), 404.1560(b)(3).




                                            7
      Before proceeding to the fourth step, the ALJ determined King has the RFC

to perform a limited range of medium work. (R. 15-18). More specifically, the ALJ

found King had the following limitations to medium work, as defined in 20 C.F.R.

§ 404.1567(c):

      he should never climb ladders, ropes or scaffolds; but can have
      occasional exposure to extreme cold and vibration. He should have no
      exposure to hazards, such as unprotected heights and dangerous
      machinery.

(R. 15). At the fourth step, the ALJ determined King would not be able to perform

his past relevant work as a cement truck driver and dump truck driver. (R. 18).

      If the claimant is unable to perform his past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s

RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v) and

(g)(1), 404.1560(c)(1). If the claimant is capable of performing other work, the

Commissioner will determine the claimant is not disabled. Id.at § 404.1520(a)(4)(v)

and (g)(1). If the claimant is not capable of performing other work, the

Commissioner will determine the claimant is disabled. Id.

      At the fifth step, considering King’s age, education, work experience, and

RFC, the ALJ determined he can perform jobs that exist in significant numbers in

the national economy, such as those of cleaner, laundry worker, and packer. (R. 19).



                                         8
Therefore, the ALJ concluded King has not been under a disability as defined by the

Act since July 24, 2015, through the date of the decision. (R. 19-20).

III.   STANDARD OF REVIEW

       Review of the Commissioner’s decision is limited to a determination whether

that decision is supported by substantial evidence and whether the Commissioner

applied correct legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004). A district court must review the Commissioner’s findings of

fact with deference and may not reconsider the facts, reevaluate the evidence, or

substitute its judgment for that of the Commissioner. Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). Rather, a district court must “scrutinize the record as a whole

to determine whether the decision reached is reasonable and supported by substantial

evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (internal

citations omitted). Substantial evidence is “such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id. It is “more than a

scintilla, but less than a preponderance.” Id. A district court must uphold factual

findings supported by substantial evidence, even if the preponderance of the

evidence is against those findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir.

1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).




                                          9
         A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV.      DISCUSSION

         As noted above, King has failed to submit any brief, argument, list of

authorities, or statement in support of his request for relief, despite being informed

of his ability to do so in the briefing schedule. (See Doc. 14). In King’s complaint,

however, he articulated the following alleged errors in the ALJ’s opinion: (1)

rejection of his treating physician’s opinion; and (2) not considering all his medical

records. (Doc. 1 at 3). The court considers both arguments separately below.

         A. Treating Physician Opinion

         King contends that the ALJ erred when she rejected the opinion of Dr. Samuel

M. Rubin, his treating physician, “because of a nurse.” (Id.). The Commissioner

responds that the ALJ properly gave no weight to the opinion from Dr. Rubin

because his opinion was not a medical opinion and was inconsistent with the

longitudinal treatment records as well as his own examination of King. (Doc. 13 at

9-10).




                                          10
      A treating physician’s opinion “must be given substantial or considerable

weight unless ‘good cause’ is shown to the contrary.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir.1997). The Eleventh Circuit Court of Appeals has stated that

“‘good cause’ exists when the: (1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”

Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). In rejecting a medical

opinion, the ALJ must clearly articulate his or her reasons for doing so.

      Dr. Ruben drafted a letter “to whom it may concern” stating that King “is

permanently disabled and treated at the Birming [sic] VA.” (R. 687). The ALJ

afforded no weight to this statement for the following reasons: (1) the determination

of disability is a matter reserved for the Commissioner; (2) the statement is not

consistent with the longitudinal treatment records or his own physical examination

of King; and (3) the statement appears to rely solely on King’s subjective complaints

and inconsistent display, such as a slow gait. (R. 18).

      The court concludes that the ALJ has shown “good cause” for assigning no

weight to Dr. Ruben’s statement.     A physician’s report “may be discounted when

it is not accompanied by objective medical evidence or is wholly conclusory.”

Crawford, 363 F.3d at 1159 (quoting Edwards v. Sullivan, 937 F.2d 580, 583-84

(11th Cir. 1991)). The ALJ discussed Dr. Ruben’s opinion and explained with


                                         11
particularity the reasons why she afforded it little weight. (R. 18). Plaintiff’s

argument that Dr. Ruben’s opinion was rejected “because of a nurse”, (doc. 1 at 3),

is not supported by record. Instead, the ALJ rejected Dr. Ruben’s opinion that

Plaintiff was “permanently disabled” for the three specific reasons stated above.

Those articulated reasons are supported by substantial evidence. As correctly noted

by the ALJ, the opinion concerns an issue that is reserved to the Commissioner. (R.

18). The pertinent regulation provides that opinions on issues reserved to the

Commissioner, such as whether a claimant is disabled or unable to work, are not

medical opinions:

      Opinions on some issues, such as the examples that follow, are not
      medical opinions . . . but are, instead, opinions on issues reserved to the
      Commissioner because they are administrative findings that are
      dispositive of a case; i.e., that would direct the determination or
      decision of disability.

            (1) Opinions that you are disabled. We are responsible for
            making the determination or decision about whether you meet
            the statutory definition of disability. In so doing, we review all
            of the medical findings and other evidence that support a medical
            source's statement that you are disabled. A statement by a
            medical source that you are “disabled” or “unable to work” does
            not mean that we will determine that you are disabled.

20 C.F.R. §§ 404.1527(d)(1), 416.927(d)(1); see also Denomme v. Comm’r, Soc.

Sec. Admin., 518 F. App’x 875, 878 (11th Cir. 2013) (finding doctor’s statement that

claimant’s condition would “likely prevent her from maintaining gainful

employment” was not a medical assessment).


                                          12
       Additionally, the ALJ discredited Dr. Ruben’s opinion because it is not

consistent with the longitudinal treatment records or his own physical examination.

(R. 18). For example, Dr. Ruben’s June 20, 2017 examination revealed no edema

of the extremities and good A1C levels. (R. 17, 468-69). Although he noted that

Plaintiff’s gait was slow, the ALJ explained that this finding was not consistent with

Plaintiff’s presentation of normal gait numerous times elsewhere in the medical

records. (R. 17-18, 320, 340, 427, 468, 551, 565, 671). Instead, Dr. Ruben’s opinion

appeared to be based on the subjective complaints of Plaintiff, which the ALJ found

not entirely consistent with the medical evidence and other evidence of record. (R.

16).

       For the reasons discussed above, the court concludes that the ALJ did not err

in according no weight to the opinion of Dr. Ruben that Plaintiff “is permanently

disabled.” The ALJ clearly articulated his reasons for assigning little weight to the

opinion and the court agrees with the ALJ that the opinion was not supported by the

treatment records.

       B. Consideration of all Medical Evidence

       King also states that “all records are not shown” but “just the one[s] to den[y]”

his application. (Doc. 1 at 3). He points to three things in support of this statement:

(1) “Cooper Gree[n] – insulin”; (2) “Back – two broken ribs”; and (3) “Depression

– never spoke of.” (Id.). From the above, the court assumes that what Plaintiff


                                           13
argues is that the ALJ “cherry-picked” certain evidence and disregarded other

evidence to support his decision, specifically the three listed above.             The

Commissioner does not respond directly to this argument, but generally argues that

substantial evidence supports the ALJ’s decision that Plaintiff is not disabled. (Doc.

13 at 5-13). The court agrees.

      The records from Cooper Green do not support a finding that the ALJ’s

opinion is unsupported by substantial evidence. The records, many of which are

illegible, detail numerous visits to Cooper Green, (R. 240-287). The court is unsure

what the “insulin” reference supports, other than the fact that Plaintiff was prescribed

insulin, and the ALJ found a severe impairment of diabetes mellitus. (R. 12).

      With regard to Plaintiff’s reference to “back – two broken ribs,” Plaintiff did

not point the court to any medical evidence to support this condition as a severe

impairment. Apparently, Plaintiff sustained broken ribs when he fell off his truck

in December 2014. (R. 289). The medical records from Brookwood Occupational

Health Clinic, where Plaintiff was treated, indicate that his condition was treated

with medication and rest. (R. 289-321, 688-92). He was initially placed on restricted

work duty, but was returned to regular duty on January 9, 2015. (R. 300). Although

he continued to return with complaints of back pain, he was not placed on any

additional restricted work duty. (R. 314-21). The court finds no error in the fact that

the ALJ did not recount this history. This is especially true in light of the fact that


                                          14
he was returned to unrestricted work and upon examination by Dr. Dallas Russell,

the consultative physician on January 26, 2016, Plaintiff’s back had no spasm or

deformity, and his range of motion was normal with no tenderness. (R. 13, 17, 340).

      With regard to Plaintiff’s alleged “depression,” the ALJ specifically addressed

Plaintiff’s adjustment disorder and considered the four areas of mental functioning.

(R. 13-14). The court has reviewed the evidence regarding Plaintiff’s depression

diagnosis and finds that substantial evidence support the ALJ’s determination that

this impairment does not cause more than minimal limitations in Plaintiff’s ability

to perform basic mental work activities. (See generally R. 434-686). While the

records generally reflect the diagnosis, the records also generally reflect

improvement and control of his depression with medication and therapy. (See id.).

      The court may not reconsider the facts, reevaluate the evidence, or substitute

its judgment for that of the Commissioner. Ingram, 496 F.3d at 1260; Dyer, 395

F.3d at 1210. However, the court has “scrutinize[d] the record as a whole” and

determined that “the decision reached is reasonable and supported by substantial

evidence.” Bloodsworth, 703 F.2d at 1239 (internal citations omitted). As such, the

court finds no error.

 V. Conclusion

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s


                                         15
decision is supported by substantial evidence and in accordance with applicable law.

Therefore, the court finds that the ALJ’s decision is due to be AFFIRMED. A

separate order will be entered.

      DATED, this 31st day of January, 2020.



                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge




                                        16
